DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2019 was considered by the examiner. Initialed copy(ies) of the IDS(s) are included.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 14-17, drawn to method for training a neural network including a probability that the likely best loss of the NN is lower than the best loss of the other NN, classified in G06N 20/20.
II. Claims 7-13 and 18-22, drawn to method for training a neural network including a probability of improvement in the loss of the NN, classified in G06N 3/084. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a probability that the likely best loss of the NN is lower than the best loss of the other NN and subcombination II has separate utility such as a probability of improvement in the loss of the NN.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Caleb Pollack on September 15, 2022 a provisional election was made without traverse to prosecute the invention of group II, claims 7-13 and 18-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-6 and 14-17 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Prechelt (NPL titled: Automatic early stopping using cross validation: quantifying the criteria) in view of Nixon et al (Pub No.: 2020/0104678).
 	As to independent claim 7, Prechelt discloses a method of training a neural network (NN) (automatic early stopping using cross validation – see abstract), the method comprising: over a series of NN training epochs (for e.g. “curve exhibits as many as 16 local minima in the validation set error before severe overfitting begins at
about epoch 400” – see section 2, [p][003]), where in each epoch the NN undergoes training and a loss is computed (“For each run, we define Ev(C) as the minimum validation set error found until criterion C indicates to stop; it is the error after epoch number tm(C) (read: ‘time of minimum’). Et(C) is the corresponding test set error and characterizes network performance” – see section 6.1, [p][001]): determining, using: 
a set of model parameters (for e.g. network topologies – see section 4, [p][002]); 
data describing training loss of the NN (for e.g. BsubGL2 is normalized test error – see Table 1 ); and 
a probability of improvement in the loss of the NN (“The value Eopt(t) is defined to be the lowest validation set error obtained in epochs up to t:Eopt(t)¼ min t9#t Eva(t9) Now we define the generalization loss at epoch t to be the relative increase of the validation error over the minimum so-far (in percent) - see section 3, [p][003]); and if the probability is less than a threshold, or a wait value is greater than a wait threshold, stopping training (“This leads us to the first class of stopping criteria: stop as soon as the generalization loss exceeds a certain threshold” – see section 3, [p][003]).
However, Prechelt does not teach a model that has been trained using training losses of a plurality of NNs other than the NN. 
Nixon discloses a method for training optimizer neural network including a model that has been trained using training losses of a plurality of NNs other than the NN (note that the target network is trained by the optimizer network and a particular neural network – see [p][0050-0051] and [p][0028] [0052] described the loss function associated with the networks).
	Prechelt & Nixon are combinable because they are directed to machine training.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the method for training optimizer neural network of Nixon as a modification to the automatic early stopping using cross validation method of Prechelt.
 	The suggestion/motivation for doing so would have been to automatically determining an operating range of the hyperparameter based on the one or more hyperparameter range trials and training the machine learning model to convergence based at least in part on the determined operating range (see abstract)
 	Therefore, it would have been obvious to combine Nixon with Prechelt to obtain the invention as specified in claim 7.

 	As to claim 13, Prechelt teaches the method, wherein model parameters comprise hyperparameters (for e.g. For each run, we define Ev(C) as the minimum validation set error found until criterion C indicates to stop – see section 6.1, [p][001]).

As to claim 18, this claim differs from claim 7, only in that claim 7 is method wherein claim 18 is system and the additional limitations a memory; and a processor are additively recited. Prechelt does not expressly disclose  a memory; and a processor. Nixon discloses a system for training optimizer neural network including a memory (see [p][0074]); and a processor (see [p][0075]). Therefore combining Prechelt and Nixon would meet the claim limitations for the same reasons as previously discussed in claim 7. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prechelt (NPL titled: Automatic early stopping using cross validation: quantifying the criteria) in view of Nixon et al (Pub No.: 2020/0104678) as applied to claim 7 further in view of Albon (NPL titled: Neural Network Early Stopping).
 	As to claim 8, the combination of Prechelt and Nixon does not expressly disclose the method, comprising if the probability is not less than a threshold and a wait value is greater than a wait threshold, continuing training.
 	Albon discloses a neural network early stopping including if the probability is not less than a threshold and a wait value is greater than a wait threshold, continuing training (section Setup  Early Stopping - Specifically, in our solution, we included EarlyStopping(monitor='val_loss', patience=2) to define that we wanted to monitor the test (validation) loss at each epoch and after the test loss has not improved after two epochs, training is interrupted. However, since we set patience=2, we won’t get the best model, but the model two epochs after the best mode).
 	Prechelt, Albon & Nixon are combinable because they are directed to machine training.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the method for t neural network early stopping of Albon as a modification to the automatic early stopping using cross validation method of Prechelt as modified by Albon.
 	The suggestion/motivation for doing so would have been to implement an early stopping as a callback function at certain stages of the training process, such as at the end of each epoch (section Setup  Early Stopping).
 	Therefore, it would have been obvious to combine Albon with Prechelt as modified by Nixon to obtain the invention as specified in claim 8.

 	Claim 19 is rejected for the same reasons as set forth in the rejection of the claim 8, as claim 8 is method claim for system claimed in claim 19.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Prechelt (NPL titled: Automatic early stopping using cross validation: quantifying the criteria) in view of Nixon et al (Pub No.: 2020/0104678) as applied to claim 7 further in view of REISSER eta al (Pub No.: 2019/0354865).
 	As to claim 12, the combination of Prechelt and Nixon as a whole does not wherein determining an expected probability of improvement comprises determining a mean expected training loss and a variance. REISSER discloses a learning model including wherein determining an expected probability of improvement comprises determining a mean expected training loss and a variance (see [p][0098] – “the loss function including a sum of a negative log likelihood function and a cross-entropy function, the negative log likelihood function being a function of the first input and the expected classification, and the cross-entropy function being a function of the expected classification and a mean μ and a variance σ.sup.2 associated with the expected classification”).
 	Prechelt, REISSER & Nixon are combinable because they are directed to machine training.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the method for learning model of REISSER as a modification to the automatic early stopping using cross validation method of Prechelt as modified by Nixon.
 	The suggestion/motivation for doing so would have been to determine a stochastic gradient descent  repeated until the achievable error rate of the entire system has stopped decreasing or until the error rate has reached a target level (see [p][0043]).
 	Therefore, it would have been obvious to combine REISSER with Prechelt as modified by Nixon to obtain the invention as specified in claim 12.

Allowable Subject Matter
Claims 9-11 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(As to claims 9 and 20) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: comprising increasing the wait value if the current loss of the NN is not less than the minimum loss in the loss history for the NN.
 (As to claims 10 and 21) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: setting the wait value to zero if the current loss of the NN is less than or equal to the minimum loss in the loss history for the NN.
(As to claims 11 and 22) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein determining using a model a probability of improvement in the loss of the NN comprises obtaining from a leaf of at least one tree data structure data relevant to the NN.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	TALATHI et al (Pub No.: 20160224903) discloses HYPER-PARAMETER SELECTION FOR DEEP CONVOLUTIONAL NETWORKS.
.   	Vasudevan et al (US Patent No.: 11410083) discloses Determining Operating Range Of Hyperparameters.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        September 19, 2022